Exhibit 99 P R E S SR E L E A S E RELEASE DATE: CONTACT: October 21, 2008 CHARLES P. EVANOSKI GROUP SENIOR VICE PRESIDENT CHIEF FINANCIAL OFFICER (724) 758-5584 FOR IMMEDIATE RELEASE ESB FINANCIAL CORPORATION REPORTS THIRD QUARTER 2008 EARNINGS Ellwood City, Pennsylvania, October 21, 2008 – ESB Financial Corporation (Nasdaq: ESBF), the parent company of ESB Bank, today announced earnings for the quarter ended September 30, 2008 of $0.26 per diluted share on net income of $3.1 million as compared to earnings of $0.16 per diluted share on net income of $2.0 million for the quarter ended September 30, 2007, a 62.5% increase in net income per diluted share. The Company’s annualized return on average assets and average equity were 0.65% and 10.13%, respectively, for the quarter ended September 30, 2008, compared to 0.43% and 6.58%, respectively, for the quarter ended September 30, 2007. For the nine month period ended September 30, 2008, the Company realized earnings of $0.68 per diluted share on net income of $8.2 million compared to earnings of $0.47 per diluted share on net income of $6.0 million for the same period in the prior year, a 44.7% increase in net income per diluted share.The Company’s annualized return on average assets and average equity were 0.57% and 8.44%, respectively, for the nine month period ended September 30, 2008, compared to 0.42% and 6.27%, respectively, for the nine months ended September 30, 2007. Charlotte A. Zuschlag, President and Chief Executive Officer of the Company, stated, “The Board of Directors, senior management and I are pleased with the improvement in earnings for the nine months ended September 30, 2008, especially considering the challenging time for the banking industry.Throughout the recent difficult interest rate environments, the sub-prime mortgage crises and most recently the bank failures, our philosophy has been to manage the interest rate margin without compromising asset quality or future earnings potential. The results of these efforts are an improvement to our net interest margin of approximately 28 basis points since December 2007 and a significant improvement in earnings over the same period in 2007. I am also pleased with the fact that we have only been minimally impacted by the sub prime mortgage and credit issues that are currently affecting some financial institutions.While we have seen an increase in provision for loan losses, that increase is primarily due to the growth of approximately 9.0% in the loan portfolio rather than to credit issues within our portfolio. While non-performing loans have had a nominal increase, we have lowered real estate owned by $988,000 since December 2007.” Ms. Zuschlag added that she is also pleased with the Company’s ability to manage its operating expenses. “Operating expenses decreased by 4.5% and 2.8% for the quarter and year to date when compared to 2007, and our ratio of non-interest expenses to average assets for the period is a respectable 1.20%.”Ms. Zuschlag concluded by stating, “Management will continue to strive to pursue growth opportunities that will provide a sound investment return to our shareholders.” Press Release Page 2 of 4 October 21, 2008 Consolidated net income increased $1.1 million, or 53.8%, to $3.1 million for the quarter ended September 30, 2008, compared to $2.0 million for the same period in the prior year.This increase was primarily the result of an increase in net interest income of $2.1 million and a decrease in non-interest expense of $267,000, partially offset by increases in provision for loan losses and provision for income taxes of $253,000 and $475,000, respectively, and a decrease in non-interest income of $552,000.Net interest income increased in 2008 primarily due to decreases in interest expense on deposits and borrowings of $2.5 million, partially offset by a decrease in interest income of $417,000. Included in the decrease in non-interest income were decreases in income from real estate joint ventures and a decrease in the fair value of the Company’s interest rate caps of $400,000 and $128,000, respectively. The Company utilizes interest rate caps to aid in its management of interest rate risk, these interest rate caps are unhedged and marked to market quarterly through the income statement. Consolidated net income for the nine month period ended September 30, 2008, as compared to the nine month period ended September 30, 2007, increased $2.2 million, or 37.9%, to $8.2 million from $6.0 million.This increase was primarily the result of an increase in net interest income of $3.6 million and a decrease in non-interest expense of $505,000, partially offset by increases in provision for loan losses and provision for income taxes of $253,000 and $1.1 million, respectively, and a decrease in non-interest income of $472,000.Net interest income increased during the nine months ended September 30, 2008, primarily due to decreases in interest expense on deposits and borrowings of $4.9 million, partially offset by a decrease in interest income of $1.3 million.
